In re Miles, William W.; Applying for Writ of Certiorari and/or Review; Parish of Rapides 9th Judicial District Court Div. “E” Number 205,354; to the Court of Appeal, Third Circuit, Number K85-577.
GRANTED.
The Ninth Judicial District Court is ordered to rule on the merits of defendant’s motion to quash the bill of information dated October 21, 1982, in which defendant alleges that he has been denied his right to a speedy trial (LSA-C.Cr.P. art. 701), and that the statute of limitations (LSA-C.Cr.P. art. 578) of two years has expired.